tcmemo_1997_316 united_states tax_court frank petar contracting inc petitioner v commissioner of internal revenue respondent docket no filed date frank petar an officer for petitioner carmino j santaniello jr for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency in petitioner’s federal_income_tax for the fiscal_year ended date fye in the amount of dollar_figure the sole issue for decision is whether petitioner is entitled to deduct for the taxable_year in issue an accrued bonus awarded to its president and sole shareholder resolution of this issue turns on the factual question of whether petitioner issued a promissory note in payment of the bonus during the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated by this reference petitioner is a construction company incorporated in under the laws of the state of new york at the time the petition was filed petitioner maintained its principal_place_of_business in ballston spa new york frank petar mr petar has been petitioner’s sole shareholder president and one of two members of the board_of directors since the company’s incorporation his wife franka petar mrs petar is the other member of the board_of directors and the corporate secretary thomas cunniff mr cunniff has at all times served as petitioner’s accountant and tax_return_preparer for all relevant years petitioner computed its income for book the dollar_figure deficiency for fye is entirely attributable to the disallowance of the bonus deduction respondent has allowed the deduction for the following taxable_year as a result of which the deficiency is partly offset by an overpayment for that year and by reason of the carryback of a net_operating_loss by overpayments in earlier years and tax purposes on the basis of a fiscal_year ending may using the accrual_method of accounting sometime in the middle of date messrs cunniff and petar met for the purpose of reviewing petitioner’s results for the taxable_year at this meeting it was decided that petitioner would award mr petar a bonus of dollar_figure in consideration of his extraordinary efforts and the company’s favorable performance for the year the bonus was accrued on petitioner’s books for fye for cash-flow reasons mr petar wanted to postpone actual payment until some time in the next fiscal_year mr cunniff advised him that in order for petitioner to claim a deduction for the accrued bonus for fye payment would have to be made by august months following the close of the taxable_year in accordance with its accountant’s advice petitioner issued mr petar a check for dollar_figure on date in prior years bonuses had always either been paid in cash by the end of the fiscal_year or accrued and paid in cash within months of the fiscal yearend in no prior year in which actual payment of a bonus was deferred had petitioner issued a note evidencing the accrued liability on its federal_income_tax return form_1120 for fye petitioner claimed a deduction for compensation of officers in the total amount of dollar_figure which included the dollar_figure bonus awarded to mr petar mr petar reported the bonus on his individual_income_tax_return form_1040 for the calendar_year in date revenue_agent mockus began an examination of petitioner’s tax_return for fye mr cunniff represented petitioner in three meetings with the revenue_agent in march april and date the treatment of the bonus was among the issues discussed at the initial meeting mr mockus informed mr cunniff that under sec_267 as amended petitioner would have been entitled to deduct the bonus for fye only if it paid the bonus before the close of that year mr cunniff admitted that both he and mr petar had mistakenly believed that under the circumstances the law still permitted compensation to be deducted for the year accrued so long as payment was made within months after the close of the year following the initial meeting mr mockus mailed to mr cunniff photocopies of the relevant provisions of the statute and regulations together with the explanatory comments and annotations published in the standard federal tax reports cch these materials addressed the issue of whether a promissory note qualified as payment for purposes of sec_267 at the second meeting mr cunniff and mr mockus discussed further the revenue agent’s proposed disallowance of the bonus deduction but did not reach agreement mr cunniff agreed to all other proposed adjustments a third meeting which mr petar also attended was held for the purpose of ensuring review of all relevant documents and consideration of all relevant facts in a final effort to settle the bonus issue for reasons that are not evident from the record petitioner’s representatives continued to dispute the proposed disallowance of the bonus deduction for fye in date the case was closed to appeals at no time during the to 9-month examination did petitioner’s representatives inform the internal_revenue_service that petitioner had issued mr petar a note evidencing the bonus award during fye no corporate documents examined by the internal_revenue_service revealed the existence of such a note although the revenue_agent specifically requested petitioner’s corporate minute book it was never shown to him in the petition filed on date petitioner set forth its objection to respondent’s determination as follows we disagree with the salary bonus of dollar_figure accrued on our books for fye being disallowed because we took all necessary steps to make the deduction proper as follows took promissory note between frank petar contracting inc frank petar on reflected income on frank petar form_1040 for performed services by frank petar for this remuneration during fye opinion sec_267 limits the deductibility of a business_expense payable to a related_person if the amount is not currently includable in gross_income under the payee’s method_of_accounting prior to its amendment as part of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_704 the section operated to deny an accrual basis taxpayer a current deduction for accrued business_expenses payable to a related cash_basis taxpayer unless payment was made within months after the close of the taxable_year under the law in effect for the taxable_year in issue deduction of the accrued expenses is not allowable until paid to the related cash_basis taxpayer see 103_tc_656 revd and remanded on other grounds 87_f3d_99 3d cir h rept pincite3 1984_3_cb_1 a corporation and an individual who owns more than percent of its stock are related parties within the meaning of sec_267 sec_267 an expense is considered paid for purposes of this section to the extent of the fair_market_value of any negotiable note received in payment of the expense 139_f2d_65 6th cir 54_tc_1580 cf 429_us_569 sec_1_267_a_-1 income_tax regs the parties agree that sec_267 governs the deductibility of the bonus awarded to mr petar during fye in support of the claimed deduction petitioner produced a reproduction of a handwritten document entitled promissory note and dated date acknowledging petitioner’s obligation on or before date to pay mr petar dollar_figure for services performed during the fiscal_year the note petitioner presented the testimony of mrs petar and her daughter sonya to establish the authenticity of the note these witnesses testified that they drafted the note in accordance with mr cunniff’s instructions while mr petar was temporarily living at a construction site out of town and that mrs petar delivered the note to mr petar for execution on petitioner’s behalf about or days later sonya had no clear recollection of when the events she described occurred according to mrs petar they occurred at some time during the last week of date consistent with the date shown on the note there were inconsistences in mrs petar’s account that appeared to be attributable to language comprehension problems both mrs petar and mr cunniff testified that it was mr petar who originally identified the need for the note when mr petar was asked to explain the circumstances requiring the issuance of the note his initial response was that he would prefer to let his accountant explain after the court encouraged him to testify on the subject he testified that at the time the bonus was awarded to him the company needed to conserve its cash balances pending collection of unpaid accounts from third parties although petitioner’s cash-flow concerns may explain why the bonus was not paid in cash during fye they do not explain why petitioner allegedly took the unprecedented step of issuing a note to mr petar evidencing the deferred_payment_obligation in the following colloquy with the court and mr cunniff who was seated in the courtroom during mr petar’s testimony mr petar was given another opportunity to address this crucial issue the court okay is there anything else that i ought to be aware of that you want to tell me mr cunniff why the note was made out in the first place frank the witness we made the note out for different other reasons you know we needed some performance bonds for the -- you know for the bank and things like that mr cunniff the reason it ended up being made out was because we showed on your personal return your personal financial statement dollar_figure owed to you and they wanted to know why that was so you could go through the bonding company so that’s why -- that is actually the reason why we made the note up we didn’t make it up for this thing at all it happened to come out all right the court anything else mr cunniff go ahead tell him that the witness i think that is all your honor i have in his own testimony mr cunniff elaborated on the account he had tried to elicit from mr petar by means of his prompting from the audience according to mr cunniff the note was not issued before the close of fye for the purpose of supporting a tax deduction for that year both he and mr petar had believed that payment by check within months as planned would be sufficient for that purpose in mr cunniff’s view it was just a fortunate coincidence that petitioner issued the note in time to qualify for a deduction for fye the witness the note came about because back in i don’t know when it was -- i think it was tax season still mr petar needed some bonding okay performance bonds because he has his own personal land over there that he was going to put a project in on what happened is that we met sometime early in may when we did this at the time frank told me he needed a financial statement his personal financial statement because of the bonding company i think it was aetna or whatever okay so i made him up a personal statement on the statement i showed a receivable on his asset statement of dollar_figure frank and i talked and when this occurred frank had called me and said after i gave him this statement that we should show something in the way of substantiating this because -- i guess -- i have never gone through bonding myself but i guess they ask you everything on your thing they want to know you know where this came from and everything we drafted up this note just for something to send with this financial statement to show that there was a dollar_figure asset that was actually due and payable to frank very shortly the court now why would mr petar get personal bonding if he was doing business as the corporation the witness because this is -- this is personal_property that he owned this wasn’t land in the corporation the court so was he -- in order -- i take it that it was the corporation that was being bonded and he was guaranteeing the bond the witness i guess isn’t that -- well i can’t talk to him i guess but i believe you know it is the old story when you got such a closely-held corporation it is all one entity almost the court let me ask you do you have any -- do you have the financial statement that you have just mentioned that is is it part of mr petar’s records the witness no the court what happened to it it just would be -- the witness i might have it somewhere i think the reason we don’t have this is because we really -- as i say this note in the beginning is not something that we were really aware of the court when you say you weren’t aware of it the witness aware of why -- we weren’t aware of the reason that this note would become so important this note just happened because of certain things that happened okay the court so you are saying that -- the witness our timing was good i am saying the court but we -- you don’t actually have the documentation that would support and describe the circumstances surrounding that other situation the witness no your honor the court that is correspondence with the bonding company the witness no i have nothing on that the court okay have you asked mr petar whether he has anything of that sort the witness i have not no the notice_of_deficiency was issued before petitioner advised respondent of the existence of the note the parties agree that if the note was in fact issued to mr petar before the close of fye then respondent’s disallowance of the bonus deduction for fye was erroneous petitioner bears the burden_of_proof rule a petitioner relies on the aforementioned testimony of mr petar and his family and petitioner’s accountant there is no evidence in the record that directly contradicts their account although this court will not discount uncontradicted testimony on behalf of the taxpayer merely because it is self-serving the testimony will not satisfy the taxpayer’s burden if it is improbable unreasonable or questionable cf 211_f2d_210 6th cir revg and remanding a memorandum opinion of this court dated date with 39_f3d_658 6th cir affg and remanding 99_tc_370 877_f2d_624 7th cir affg tcmemo_1987_295 285_f2d_91 5th cir affg griffin v commissioner tcmemo_1958_210 we find the witnesses’ account of the note to be unpersuasive for several reasons first the witnesses failed to provide a reasonably complete and coherent explanation of the purpose that the note was designed to serve mr petar the person who by all accounts was in the best position to explain recalled only after prompting from his accountant that the note was prepared because we needed some performance bonds he made no attempt to clarify the connection between the note and the bonds or who it was that needed them nor was mr cunniff able to shed much additional light on these matters after explaining that mr petar needed a promissory note to substantiate a personal financial statement and that a financial statement was needed to secure performance bonds he proved utterly confused as to the reasons why mr petar needed performance bonds second petitioner’s failure to offer in evidence any documentation corroborating the witnesses’ explanation of the note raises doubts about its authenticity mr cunniff’s testimony that the note was the only extant document relating to the bonding transaction of which he was aware is implausible assuming that the note was in fact prepared during fye it would not have been retained after as evidence of petitioner’s indebtedness because the debt was paid on date nor would it have been retained for tax purposes if credit is given to the testimony that neither mr petar nor mr cunniff realized the note’s significance for tax purposes until some time during or after the audit years later in all likelihood the note would only have been retained as a record of the bonding transaction yet if the note had been retained as such it is only reasonable to suppose that other more important records of that transaction would also have been retained and it seems unlikely that these other records would have been overlooked when the note was discovered in preparation for this litigation we find further reason for skepticism in mr cunniff’s testimony that he did not consult mr petar regarding the existence of other documents relating to the bonding transaction assuming that the note was in fact prepared to satisfy bonding_requirements any such documents would obviously have been useful to refresh their recollection of the bonding transaction and surely they would have discussed any such documents in preparation for trial third the witnesses’ account of the note is difficult to reconcile with their conduct during the audit if the note is genuine then the only explanation for the failure of messrs cunniff and mr petar to call its existence to the attention of the revenue_agent during the audit is as mr cunniff testified that they did not at that time realize the significance of the note in relation to the deductibility of the bonus although the reading material they received from the revenue_agent should have alerted them to the note’s significance it is conceivable that they did not read it carefully however if they did not become aware of the significance of the note for tax purposes until after the audit then based on the governing law and the relevant facts as mr cunniff and mr petar understood them after the initial meeting with the revenue_agent they would have had no grounds for defending petitioner’s return position in good_faith they conceded all other proposed adjustments no reason appears why they contested the proposed disallowance of the bonus deduction the behavior of mr cunniff and mr petar during the audit would make more sense if the note was prepared only after they learned from the revenue_agent that issuance of a promissory note during the taxable_year in issue would have legitimized the deduction for tactical reasons they might well have chosen not to reveal the note’s existence until after the audit concluded and a notice_of_deficiency was issued in order to avoid a thorough investigation of the note’s authenticity in this connection the unexplained failure of petitioner’s representatives to comply with revenue_agent mockus’ request for petitioner’s corporate minute book is significant mr mockus testified that in his experience when a corporation issues a note to a shareholder generally the transaction is recorded in the corporate minute book absent any explanation or evidence to the contrary we cannot rule out the possibility that the minute book was deliberately withheld in order to conceal the fact that no promissory note had been issued during fye for the aforesaid reasons the evidence does not persuade us that petitioner paid the accrued bonus by means of a promissory note before the close of the taxable_year in issue petitioner has not satisfied its burden_of_proof we therefore sustain respondent’s disallowance of the deduction to reflect the foregoing decision will be entered for respondent
